UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange act. Large Accelerated filer Accelerated Filer Non-accelerated FilerSmaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of November 12, 2015, 3,587,299 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY REPORT INDEX Page No. Facing Sheet 1 Index 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 5 Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure about Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1A. Risk Factors 26 Item 6. Exhibits 27 Signatures 28 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of reserves of $68,000 (unaudited) and $73,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Intangibles, net - Capitalized software, net Goodwill Restricted cash Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Line of credit from director/officer, current $ - $ Accounts payable and accrued expenses Deferred revenues Total current liabilities Long-term liabilities: Line of credit from Silicon Valley Bank Long-term accrued expenses Deferred tax liability Deferred revenues Total long-term liabilities Commitments and contingencies Stockholders’(deficit) equity: Convertible preferred stock, $.01 par value, shares authorized 5,000,000: Series A issued and outstanding 826,000 Series B issued and outstanding 797,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,629,000; outstanding Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Less:Treasury stock at cost, 42,000 shares ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ See accompanying notes to the unaudited consolidated financial statements. 3 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Revenues: Software license fees $ Subscriptions Services and maintenance Total revenues Costs of revenues: Cost of software license fees Cost of subscriptions, services and maintenance Total cost ofrevenues Gross profit Operating Expenses: Product development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense, net ) Loss before income taxes ) Income tax expense Net loss ) Preferred dividend Net loss available tocommonstockholders $ ) $ ) $ ) $ ) Basic and diluted loss per shareavailable to common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstandingused in computing basic and diluted loss per common share See accompanying notes to the unaudited consolidated financial statements. 4 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment (42,000 ) (91,000 ) (39,000 ) Change in unrealized loss on available for sale investments - (1,000 ) - (1,000 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. 5 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Series A convertible preferred stock Series B convertible preferred stock Common stock Additional Paid-in- capital Accumulated other compre- hensive loss Accumulated deficit Treasury stock Total stockholders’ equity (deficit) Balances at December 31, 2014 $ ) $ ) $ ) $ Net loss — (2,381,000 ) — (2,381,000 ) Series A and B preferred dividends — — — (375,000 ) — — — (375,000 ) Amortization of preferred stock dividend — Stock-based compensation — Other comprehensive loss — (91,000 ) — — (91,000 ) Balances at September 30, 2015 $ ) $ ) $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. 6 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Decrease in allowance for doubtful accounts (5,000 ) (38,000 ) Stock-based compensation Deferred income tax Changes in operating assets and liabilities: Receivables (1,685,000 ) (502,000 ) Prepaid expenses and other (7,000 ) Accounts payable and accrued expenses (275,000 ) Deferred revenues Other assets - Net cashprovided by operating activities Cash flows from investing activities: Proceeds from sale of short term investments - Purchases of property and equipment (75,000 ) (55,000 ) Capitalized software development costs (1,723,000 ) (1,895,000 ) Decrease (increase)in restricted cash (4,000 ) Net cash used in investing activities (1,802,000 ) (1,938,000 ) Cash flows from financing activities: Dividend payments on preferred stock (330,000 ) (150,000 ) Repayment on line of credit from director/officer (150,000 ) (250,000 ) Proceeds from line of credit from director/officer - Proceeds from line of credit from Silicon Valley Bank Repayment on line of credit from Silicon Valley Bank (400,000 ) (1,011,000 ) Deferred financing costs - (103,000 ) Net cash (used in) provided by financing activities (58,000 ) Effect of exchange rate changes on cash (105,000 ) (2,000 ) Net decrease in cash and cash equivalents (32,000 ) (4,000 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash activities: Issuance of preferred stock (Series B) $
